Citation Nr: 0712040	
Decision Date: 04/25/07    Archive Date: 05/01/07

DOCKET NO.  05-23 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to November 
1968, with additional service in the reserves.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a July 2003 RO decision.  The veteran testified 
before the Board in January 2007.

At the January 2007 hearing before the Board, the veteran 
also discussed a back condition that he contends was incurred 
in service.  The RO has previously denied this claim in the 
July 2003 decision; the veteran's April 2004 notice of 
disagreement referred to the PTSD issue, but not to any other 
aspect of the July 2003 RO decision.  See 38 U.S.C.A. § 7105 
(West 2002).  Therefore, the July 2003 RO decision that 
denied service connection for a back disability is final and 
can be reopened only with "new and material evidence."  See 
38 U.S.C.A. § 5108 (West 2002).  If the veteran is in fact 
seeking to reopen this prior final denial of service 
connection for a back disability, he should correspond with 
the RO directly.


FINDINGS OF FACT

1.  The veteran's active service included a period of service 
on board the USS Nicholas, and he has stated that his vessel 
was involved in shelling operations.

2.  There is no acceptable diagnosis of PTSD in the evidence.

3.  Most of the claimed PTSD stressors are not combat-related 
and are not corroborated or credible.

4.  The claimed stressor involving shelling operations while 
on board the USS Nicholas has not been mentioned by any 
treatment providers as a basis for any psychiatric symptoms.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
4.125, 4.126 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2006).  The 
notice must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004).  

The RO sent correspondence in September 2002; a rating 
decision in July 2003; a statement of the case in May 2005; 
and supplemental statements of the case in May 2006 and July 
2006.  The September 2002 RO letter preceded the RO's initial 
adjudication in July 2003.  That letter also included 
information specific to PTSD claims, including attachments of 
a combat-related PTSD stressor questionnaire and a personal 
assault PTSD stressor questionnaire.  The above documents 
discussed specific types of evidence, the applicable legal 
requirements, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA has made 
all efforts to notify and to assist the appellant with regard 
to the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of any of the notices sent 
prior to the RO's initial adjudication (the July 2003 RO 
decision) or even the final RO adjudication (the July 2006 
supplemental statement of the case) is harmless.  The Board 
finds that even if there is any defect with regard to the 
timing or content of any of the notices sent prior to the 
RO's initial adjudication, that defect is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant has had a meaningful 
opportunity to participate effectively in the processing of 
the claims with RO adjudication after receipt of the required 
notice.  VA effectively complied with all of the required 
elements under its duty to notify claimants prior to the last 
RO adjudications here (the July 2006 supplemental statement 
of the case).

In March 2006, the RO also provided information on the 
evidence needed for the purposes of assigning disability 
ratings and effective dates.  See Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

The appellant has not demonstrated how any defective notice 
has prejudiced him in the essential fairness of the 
adjudication.  There has been no prejudice to the appellant, 
and any defect in the timing or content of the notices has 
not affected the fairness of the adjudication.  See Overton 
v. Nicholson, 20 Vet. App. 427 (2006); Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006) (specifically declining to address 
harmless error doctrine), on remand, 20 Vet. App. 537 (2006) 
(discussing Board's ability to consider "harmless error"); 
see also Dingess v. Nicholson, 19 Vet. App. 473 (2006); cf. 
Locklear v. Nicholson, 20 Vet. App. 410, 415-16 (2006) (duty 
to notify does not extend in perpetuity or impose duty on VA 
to provide notice on receipt of every piece of evidence or 
information).  Thus, VA satisfied its duty to notify the 
appellant.  

Also, all relevant, identified, and available evidence has 
been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  Thus, VA has fulfilled 
its duty to assist the appellant.

 Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303; see 
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection for a claimed disorder requires (1) 
medical evidence of current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Degmetich v. Brown, 104 
F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 
223 (1992).  Thus, one of the requirements for service 
connection is competent evidence that a claimed disability 
currently exists.  See Degmetich, supra; Brammer, supra.  
This determination is based on analysis of all the evidence 
of record and evaluation of its credibility and probative 
value.  Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see Gilbert 
v. Derwinski, 1 Vet. App. 49, 53 (1990); see also 38 C.F.R. § 
3.102 (2006).

This case involves PTSD, which involves additional 
considerations.  Service connection for PTSD requires medical 
evidence establishing a diagnosis of the condition in 
accordance with 38 C.F.R. § 4.125(a) (i.e., the diagnosis 
must comply with the Fourth Edition of the Diagnostic and 
Statistical Manual of Mental Disorders (DSM-IV)); credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  38 C.F.R. §§ 3.304(f), 4.130; see Cohen v. 
Brown, 10 Vet. App. 128, 140 (1997).

The evidence to establish the occurrence of a recognizable 
stressor during service in support of a PTSD diagnosis will 
vary depending upon whether the veteran engaged in "combat 
with the enemy," as established by recognized military 
combat citations or other official records.  If the evidence 
establishes that the veteran engaged in combat with the 
enemy, and the claimed stressor is related to that combat, 
the veteran's lay statements alone may establish occurrence 
of the claimed in-service stressor, in the absence of clear 
and convincing evidence to the contrary, provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service.  38 
U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(f); see 
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

Where a claimed stressor is alleged to have occurred during 
combat, VA must make a specific finding as to whether the 
claimant was involved in combat.  Gaines v. West, 11 Vet. 
App. 353, 359 (1998).  Service records or "other supportive 
evidence" may establish combat status.  West v. Brown, 7 
Vet. App. 70, 76 (1994).  However, VA is not required to 
accept a claimant's allegations of combat service.  Rather, 
in arriving at its findings of fact, VA must address the 
credibility of the testimony and statements of record.  
Cohen, 10 Vet. App. at 145-46.

"[T]he phrase 'engaged in combat with the enemy' requires 
that the veteran have personally participated in events 
constituting an actual fight or encounter with a military foe 
or hostile unit or instrumentality."  VAOPGCPREC 12-99 (Oct. 
18, 1999) (cited at 65 Fed. Reg. 6256 (Feb. 8, 2000) (the 
phrase "engaged in combat with the enemy" in 38 U.S.C.A. 
§ 1154(b) requires that the veteran have personally 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality).  The determination as to whether evidence 
establishes that a veteran engaged in combat with the enemy 
must be resolved on a case-by-case basis with evaluation of 
all pertinent evidence and assessment of the credibility, 
probative value, and relative weight of the evidence.  Ibid.  

If VA determines either that the veteran did not engage in 
combat with the enemy or that the veteran did engage in 
combat, but that the alleged stressor is not combat-related, 
the veteran's lay testimony, by itself, is not sufficient to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain service records or other probative 
evidence supporting his allegations.  Zarycki, 6 Vet. App. at 
98.

Where the record does not reflect that a claimant engaged in 
combat with the enemy under 38 U.S.C.A. § 1154(b), his 
assertions, standing alone, cannot as a matter of law provide 
evidence to establish that he "engaged in combat with the 
enemy" or that an event claimed as a stressor occurred.  
Dizoglio v. Brown, 9 Vet. App. 163 (1996).  Furthermore, 
credible supporting evidence that the claimed in-service 
event actually occurred cannot be provided by medical opinion 
based on a post-service medical examination.  Moreau v. 
Brown, 9 Vet. App. 389, 396 (1996).  This means that "other 
credible supporting evidence from any source" must be 
provided. Corroboration of every detail of a claimed 
stressor, including the veteran's personal participation, is 
not required; rather, a veteran only needs to offer 
independent evidence of a stressful event that is sufficient 
to imply his or her personal exposure.  Pentecost v. 
Principi, 16 Vet. App. 124 (2002) (quoting Suozzi v. Brown, 
10 Vet. App. 307 (1997)).

"Credible supporting evidence" of a non-combat stressor may 
be obtained from service records or other sources, including 
lay testimony.  Gaines v. West, 11 Vet. App. 353, 359 (1998).  
For instance, independent evidence such as radio logs and 
morning reports which establish the occurrence of a stressful 
event and implies a claimant's personal exposure is 
sufficient to constitute credible supporting evidence.  
Suozzi v. Brown, 10 Vet. App. 307 (1997).  But the regulatory 
requirement for "credible supporting evidence" means that a 
claimant's testimony, or the medical opinion based upon post-
service examination, alone cannot establish the occurrence of 
a non-combat stressor.  Dizoglio, 9 Vet. App. at 166; Moreau, 
9 Vet. App. at 396.  

This case also involves the veteran's allegation that he now 
has PTSD that arises, for the most part, from an assault.  In 
Patton v. West, 12 Vet. App. 272, 280 (1999), the United 
States Court of Veterans Appeals (Court) emphasized that 
statements contained in prior decisions indicating that 
"something more than medical nexus evidence is required to 
fulfill the requirement for 'credible supporting evidence'" 
of a claimed stressor and that "[a]n opinion by a mental 
health professional based on a post service examination of 
the veteran cannot be used to establish the occurrence of the 
stressor," were made in the context of discussing PTSD 
diagnoses other than those arising from personal assault.  
See also Cohen v. Brown, 10 Vet. App. 128 (1997); Moreau, 
supra.

In this case, the veteran further alleges that he developed 
PTSD because of an in-service assault.  In PTSD cases based 
on personal assault, several other considerations apply over 
and above non-sexual trauma/assault PTSD cases.  Even where 
official service department records do not show that the 
alleged abuse occurred, given the nature of this claim, the 
provisions of 38 C.F.R. § 3.304(f)(3), regarding claims based 
on personal assault and the method of developing such cases, 
are applicable.  In addition to service records, alternative 
evidence must be sought.  Examples of such evidence include, 
but are not limited to, records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals, or physicians; pregnancy tests or tests 
for sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy.  
Evidence of behavior changes after a claimed assault is one 
type of relevant evidence that may be found in these sources.  
Examples of behavior changes that may constitute credible 
evidence of a stressor include, but are not limited to, 
requests for a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes 
of depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or social 
behavior changes.  Ibid.

VA will not deny a PTSD claim based on in-service personal 
assault without first advising a claimant that evidence from 
sources other than the veteran's service records or evidence 
of behavior changes may constitute credible supporting 
evidence of the stressor and providing a claimant an 
opportunity to furnish this type of evidence or to advise VA 
of potential sources of such evidence.  VA may submit any 
evidence received to an appropriate medical or mental health 
professional for an opinion as to whether it indicates that a 
personal assault occurred.  Ibid. 

In this case, in September 2002, the RO provided the veteran 
both information relating to service connection claims in 
general and to PTSD claims in particular, as well as both a 
PTSD stressor questionnaire and a more specific assault-
related PTSD stressor questionnaire.

The Board is mindful that veterans claiming service 
connection for PTSD due to in-service personal assault face 
unique problems documenting their claims.  Since assault is 
an extremely personal and sensitive issue, many incidents of 
personal assault are not officially reported, and victims of 
this type of in-service trauma may find it difficult to 
produce evidence to support the occurrence of the stressor.

After all the relevant evidence has been obtained, it is the 
Board's principal responsibility to assess the credibility, 
and therefore the probative value of proffered evidence of 
record in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 
(1995); see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); 
Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and 
cases cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 
(1993); Hensley v. Brown, 5 Vet. App. 155, 161 (1993).  In 
determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995).

The question of a "stressor" also involves credibility 
determinations, as certain veterans who "engaged in combat 
with the enemy" gain evidentiary presumptions. 38 C.F.R. § 
3.304(d).  There must be credible supporting evidence that a 
claimed in-service stressor actually occurred.  38 C.F.R. § 
3.304(f).  The existence of an event alleged as a 
"stressor" that results in PTSD, though not the adequacy of 
the alleged event to cause PTSD, is an adjudicative, not a 
medical determination.  Zarycki v. Brown, 6 Vet. App. 91, 97-
98 (1993).

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion evidence is 
based on the medical expert's personal examination 
of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical 
conclusion that the physician reaches. . . . As is 
true with any piece of evidence, the credibility 
and weight to be attached to these opinions [are] 
within the province of the adjudicators; . . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

The veteran has testified and written about several 
stressors.  His primary stressor has involved an alleged 
attack by three Marines while returning one night from a bar 
in San Francisco in May, June, or July 1967.  He has stated 
that a taxi driver found him and returned him to his base and 
that scheduled dental work was canceled because of injuries 
to his mouth.  He has testified and written about other 
stressors, including (1) the fear of being killed after 
learning of an attack on a ship (USS O'Bannon) that would 
have relieved his vessel during the Vietnam War; (2) the fear 
of dying in a typhoon; (3) the retrieval of the helmet (with 
brain matter still inside) from a downed pilot during the 
Vietnam War (in February or March 1967); (4) and the fear of 
his vessel being boarded.

In April 2001, the veteran was evaluated by a licensed 
clinical social worker at the Portland, Oregon, Vet Center.  
The social worker diagnosed PTSD and depression, and she 
commented that the veteran was "struggling with PTSD related 
to his service in Vietnam."  The veteran had reported 
several vague stressors, including the fear of being killed 
after a ship that had been sent to relieve his vessel (the 
USS Nicholas) was attacked.  Other stressors related to 
hearing that the USS Pueblo had been boarded and that one 
sailor had lost a leg while trying to destroy equipment in 
the Pueblo.  He also described stressors such as "being in a 
small space, very cramped, wearing headphones," and the fear 
of being boarded and killed.  Progress notes from April 2002 
refer to an unprovoked attack by four Marines (in contrast to 
his testimony, letters, and even a reference in a December 
2000 progress note to an attack by three Marines).  

In 2001, the veteran sought treatment at a VA medical 
facility after other veterans had told him that he had PTSD 
and after a therapist at the Vet Center had indicated that 
his symptoms "may represent PTSD."  In October 2001, a VA 
psychiatric mental health nurse diagnosed dysthymia, with the 
need to rule out PTSD and major depressive disorder.  
However, she specifically commented that the veteran did not 
fully meet the criteria for PTSD, but that he had some 
symptoms and a history "suggestive of that diagnosis."  In 
March 2002, that VA psychiatric mental health nurse assessed 
dysthymia and probable PTSD.  However, there was no formal 
diagnosis of PTSD in compliance with the criteria for PTSD 
under DSM-IV.  

Moreover, the assessments of PTSD and probable PTSD have been 
solely by a clinical social worker and a psychiatric mental 
health nurse.  And they have ascribed the symptoms to Vietnam 
service, not to the claimed stateside assault. 

The alleged personal assault and several other stressors (the 
typhoon, the fear of being killed after learning of an attack 
on another vessel, the recovery of the remains of a downed 
aircraft and its pilot) are not combat-related, and they 
require sufficient corroboration.  The veteran's statements 
alone are insufficient to establish the occurrence of these 
claimed stressors.  His claimed in-service stressors must be 
established by official service records or other supporting 
evidence.  38 C.F.R. § 3.304(f); Fossie v. West, 12 Vet. App. 
1 (1998); Cohen v. Brown, 10 Vet. App. 128 (1997); Moreau v. 
Brown, 9 Vet. App. 389 (1996); Doran v. Brown, 6 Vet. App. 
283 (1994).  The existence of an event alleged as a 
"stressor" that results in PTSD, though not the adequacy of 
the alleged event to cause PTSD, is an adjudicative, not a 
medical determination.  Zarycki v. Brown, 6 Vet. App. 91 
(1993).

First, the veteran's reported stressors have evolved over the 
years since he first filed his claim for service connection.  
Although he recollected only a vague stressor of serving in 
the Gulf of Tonkin in a December 2000 questionnaire, the 
veteran later elaborated on the stressors, as described 
above.  

Second, his report is not consistent with the service medical 
or dental records.  He has testified that he was assaulted 
while in training at Treasure Island in San Francisco, 
California, in May, June, or July 1967.  But the record 
indicates that when he entered active duty in June 1967 
(after a period of naval reserve service), he was stationed 
in San Diego, California, until mid-November 1967.  Moreover, 
the service dental records do not corroborate his testimony 
that dental work had to be rescheduled after the 1967 
assault.  And the veteran has not referred to any other 
possible means of corroborating this alleged stressor.

Third, the reported stressor involving the recovery of the 
remains of a downed aircraft and the helmet of its pilot is 
inconsistent with the veteran's dates of service.  The 
veteran testified that this stressor occurred in February or 
March 1967.  But the record reflects that the veteran did not 
enter active duty until June 1967 and that he was not 
assigned to the USS Nicholas until January 1968.  Indeed, 
during his assignment, he was not in the Vietnamese theater 
of operations until apparently March 1968.  

Moreover, with regard to the other stressors, the veteran has 
not provided sufficient specificity that could possibly 
enable VA to request verification of claimed stressors from 
the appropriate federal agency.  The veteran is aware of this 
requirement of sufficient specificity.  Indeed, according to 
a March 2005 memorandum, the veteran and his representative 
had canceled a scheduled hearing at the RO because the 
veteran needed to complete a PTSD questionnaire with as much 
detail as possible regarding the claimed stressors.  Although 
the veteran later submitted correspondence that detailed the 
circumstances of the stressors, he again avoided providing 
sufficient specificity as to the dates of the incidents.  
And, as noted above, even the dates that he did provide are 
inconsistent with various aspects of his service.

Finally, the Board notes that the veteran has made some 
generalized statements about a stressor involving shelling by 
the USS Nicholas while he was stationed in the Vietnam 
theater of operations.  Unofficial historical information in 
the claims folder does indeed indicate that the USS Nicholas 
spent most of its tour in 1968 on "Yankee Station" (which 
was located offshore) and on gunfire support missions.  But 
none of the recent Vet Center or VA medical records relate 
any PTSD (or possible PTSD) to this particular stressor.  
Rather, those treatment records refer to the claimed, 
uncorroborated non-combat-related assault and to the other 
claimed, uncorroborated non-combat-related stressors.  Thus, 
even if the veteran did have an acceptable PTSD diagnosis 
that comported with the psychiatric criteria of DSM-IV and 
even if the veteran was involved in combat-related shelling 
during his service on board the USS Nicholas while in the 
Vietnam theater of operations, there is no competent medical 
evidence relating PTSD to that stressor.

In sum, the weight of the evidence does not demonstrate that 
the veteran has an acceptable PTSD diagnosis that is related 
to any corroborated aspect of his active service.  As the 
preponderance of the evidence is against the claim, the 
"benefit-of-the-doubt" rule does not apply, and the Board 
will deny the claim.  See 38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for PTSD is denied.


____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


